Citation Nr: 0610874	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-09 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for internal 
derangement of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1987 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which continued the veteran's 10 percent 
rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At his hearing before the undersigned in September 2005, the 
veteran testified credibly that his symptoms had worsened 
since the May 2003 VA examination on which his current rating 
is based.  A contemporary examination would be instructive 
with regard to the appropriate disposition of the issue on 
appeal.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA 
examination to determine the nature and 
severity of his service-connected right 
knee disability.  The examiner is 
specifically requested to include all 
range of motion testing results, with 
notations as to at which degrees pain 
begins.  The examiner is also requested 
to note whether there is objective 
evidence of recurrent subluxation or 
lateral instability, and to comment on 
the presence or absence of weakened 
movement, excess fatigability, 
incoordination, muscle atrophy, and the 
functional loss resulting from any such 
manifestations.  

Thereafter, the issue on appeal should be readjudicated.  If 
the determination remains unfavorable to the veteran, he and 
his representative should be furnished a supplemental 
statement of the case which addresses all evidence associated 
with the claims file since the last statement of the case and 
afforded an appropriate time to respond.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





